Title: To George Washington from Major General Philemon Dickinson, 29 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Near the Meeting House [Monmouth, N.J.]29th June 1778 ½ past 3, OClock P.M.
                    
                    I am under the disagreable necessity of informing your Excellency, that on my return to this place, I found the number of my Militia greatly reduced, & lessening hourly—there is a universal murmur amongst them, on account their Grass, corn, &c., &c., which they say, will be ruined in a few days, as no Persons can be employed to secure them—as those People, will frequently take it into their Heads, to determine the propriety of movements, they think themselves too far in the rear, (in this warm weather) to come up with the Enemy, being as they say, exceedingly fatigued—I have consulted with all the Field Officers, who are unanimously of opinion, that if they move from this Place, we shall not have one hundred Men in the Morning.
                    I am extremely sorry, to communicate this disagreable intelligence, to your Excellency, as I should upon every occasion, execute your Orders with Pleasure, when in my Power.
                    I have said every thing proper upon the present occasion, but to no purpose, your Excellency knows the nature of Militia, I was in great hopes ours, would have continued, untill the Enemy had left the State.
                    
                    This moment the inclosed came from Col: Neilson, who has about one hundred & fifty men with him, perhaps they may continue till to’morrow or next day. I have the honor to be Your Excellencys most Ob. St
                    
                        Philemon Dickinson
                    
                    
                        I have Endeavour’d to prevail with most of them, to wait untill they are discharged, that they may return with credit.
                    
                